Judgment, Supreme Court, New York County (Karla Moskowitz, J.), entered January 11, 2006, which, upon the grant of *332plaintiffs’ motion to confirm an arbitration award and the denial of defendants-appellants’ cross motion to vacate the award, confirmed the award, and awarded plaintiffs the total sum of $732,485.40 against defendant Richard Albert, unanimously affirmed, with costs.
It was defendants-appellants’ burden on their cross motion to demonstrate the existence of a statutorily enumerated ground warranting vacatur of the challenged arbitration award (see CPLR 7511), and the lack of a record permitting meaningful review alone is fatal to their attempt to carry that burden (see Commonwealth Assoc. v Letsos, 40 F Supp 2d 170 [SD NY 1999]; and see Matter of Military Contrs. [Marrano/Marc Equity Corp.], 2 AD3d 1382 [2003]). In any event, the award was properly confirmed since, so far as can be ascertained from the existing record, any alleged errors by the arbitrator do not constitute grounds for vacatur (see Wien & Malkin LLP v Helmsley-Spear, Inc., 6 NY3d 471 [2006], cert dismissed — US —, 127 S Ct 34 [2006]). The record shows that defendants had a full and fair opportunity to present their evidence and to be heard on all of the issues.
We have considered defendants’ remaining contentions and find them unavailing. Concur—Friedman, J.P., Williams, Gonzalez, Sweeny and McGuire, JJ.